In an action for the recovery of a real estate broker’s commission, and for recovery of a commission in quantum meruit, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Rosenblatt, J.), dated June 7, 1985, as, upon reargument, adhered to its original determination made in an order dated December 7, 1983, denying their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
This litigation is the result of a transaction which culminated in the leasing of a property known as the Rodlitz building by the defendants New York State Urban Development Corp. (hereinafter UDC) and 900 Woolworth Redevelopment Corp., its subsidiary, to P.D.J. Simone Realty Co., R. L. *754Friedland Realty Co., Inc. (hereinafter Friedland), through its salesman, Jerome Langer, who claims to have been promised a commission by an employee of the UDC if the building were sold for the price of $1,200,000, and is now also claiming a commission for the lease transaction.
We find that there are genuine issues of fact which preclude the granting of summary judgment in this case. These include whether Langer originally brought the parties together, whether an agreement to pay a commission to Friedland upon the sale of the Rodlitz building was entered into, whether Langer was asked not to participate in the negotiations over the building so that he would be deprived of the commission due him, whether the Rodlitz building transaction was structured as a lease to deprive Friedland of its commission, and whether the lease, with its purchase option, was actually a long-term sale of the property. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.